Title: From Thomas Jefferson to Louis Pio, 31 January 1804
From: Jefferson, Thomas
To: Pio, Louis


               
                  Dear Sir
                  Washington Jan. 31. 1804.
               
               Since my departure from Paris in 1789. I have at different epochs recieved letters from you, informing me of your health, and residence at that place. the busy scenes of life in which I have been constantly engaged here, have not permitted me to do justice to my feelings for my old friends beyond the Atlantic, by assuring them by letters of the continuance of my affections for them. in truth I have been under the necessity of abandoning the attempt to keep up my European correspondencies, in order to fulfill my more urgent duties here. nevertheless my affections & good wishes for them are ever the same, as if I could oftener express them. I am sorry to learn that the course of the revolution has left you in a less easy situation than it found you. what shipwrecks of life, fortune & happiness have marked it’s devastating course? the issue of it has certainly not been what was originally proposed: but at this distance we are not competent to estimate it’s final effect on the happiness of the nation. the happiness of our own experiment manifests itself from day to day. the present conveyance by mr Harvie my secretary, offering me a certain conveyance, I could not deny myself the pleasure of recalling my self to your recollection, and of assuring you of the continuance of my friendship for you, and of my affectionate consideration.
               
                  Th: Jefferson
               
               
                  P.S. lest you should have sent me the only copy you had of the inclosed paper, I return it after having perused it with satisfaction
               
            